Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam US 20180174953 A1 in view of Balakrishnan et al. (US 9,425,291 B).
Regarding independent claim 17: Nam teaches (e.g., Figs. 26-29, see also annotated figure 29 below) a semiconductor device comprising: 
a first fin type pattern ([0106]: 105) disposed in an SRAM region ([0131]); 

and divided into a first group (the last 4 leftmost semiconductor patterns, 210_1st) and a second group (the first three rightmost semiconductor patterns, 210_2nd); and
wherein the first group of the semiconductor patterns is electrically connected to a wiring structure ([0111]: 320); and 
the second group of the semiconductor patterns is configured to be electrically floating (no wiring on the second group).
Nam does not expressly teach that at least one or more nanosheets disposed between corresponding two adjacent the plurality of semiconductor patterns.
However, Nam discloses that the plurality of semiconductor patterns correspond to the source drain pattern.
Balakrishnan teaches (e.g., Fig. 13) a semiconductor device comprising plurality of semiconductor patterns (36), the semiconductor further comprising 
at least one or more nanosheets (Col. 10, Lines 47-51: #24B’) disposed between corresponding two adjacent the plurality of semiconductor patterns (Col. 10, Lines 60-67: #36).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nam, the at least one or more nanosheets disposed between corresponding two adjacent the plurality of semiconductor patterns, as taught by Balakrishnan, so as to reduce further current 

    PNG
    media_image1.png
    1034
    1368
    media_image1.png
    Greyscale

Regarding claim 18: Nam and Balakrishnan teach the claim limitation of the semiconductor device of claim 17, on which this claim depends.
Nam as modified by Balakrishnan teaches that the at least one or more nanosheets are used as a channel region of a PMOS transistor in a PMOS region of the SRAM region (Nam: [0108]).
Regarding claim 19: Nam and Balakrishnan teach the claim limitation of the semiconductor device of claim 17, on which this claim depends.
st and the second group of the semiconductor patterns 210_2nd  are regularly space and with homogeneous high across). 
Regarding claim 20: Nam and Balakrishnan teach the claim limitation of the semiconductor device of claim 19, on which this claim depends.
    wherein a number of the first group of the semiconductor patterns is greater than a number of the second group of the semiconductor patterns (Nam: first group of the semiconductor patterns 210_1st,  rightmost patterns, has four patterns which is greater than a number of the second group of the semiconductor patterns; Nam: leftmost patterns 210_2nd, has three patterns).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nam US 20180174953 A1 in view of Balakrishnan et al. (US 9,425,291 B) as applied above and further in view of Hong et al. (US 2018/0181679 A1).
Regarding claim 22: Nam and Balakrishnan teach the claim limitation of the semiconductor device of claim 17, on which this claim depends.
Nam as modified by Balakrishnan does not expressly teach that 
the wiring structure includes a plurality of contacts each of which being connected to a corresponding one of the first group of the semiconductor patterns.
Hong teaches (e.g., Fig. 5) a semiconductor device comprising a wiring ([0068]: C11) and a first semiconductor pattern ([0045] 160),

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nam as modified by Balakrishnan, the 
wiring structure including a plurality of contacts each of which being connected to a corresponding semiconductor pattern, as taught by Hong, and arrive at “the wiring structure includes a plurality of contacts each of which being connected to a corresponding one of the first group of the semiconductor patterns”, as the corresponding one of the first group of the semiconductor patterns is taught by Nam as modified by Balakrishnan, for the purpose of increasing the ability to interconnect a variety of devices on the same substrate and thus increase the device density, and consequently the device functions.
Regarding claim 23: Nam, Balakrishnan and Hong teach the claim limitation of the semiconductor device of claim 22, on which this claim depends, 
wherein the plurality of contacts are not disposed on the second group of the semiconductor patterns (Nam: no contact is disposed on the second group of leftmost semiconductor patterns, 210_2nd).

Allowable Subject Matter
Claim 1-8 are10-15 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a semiconductor device comprising:
first to third semiconductor patterns sequentially disposed on the first fin type pattern and disposed between the first gate pattern and the third gate pattern, between the third gate pattern and the fourth gate pattern, and between the fourth gate pattern and the second gate pattern respectively; and
fourth to sixth semiconductor patterns sequentially disposed on the second fin type pattern and disposed between the first gate pattern and the fifth gate pattern, between the fifth gate pattern and the sixth gate pattern, and between the sixth gate pattern and the second gate pattern respectively,
wherein the first semiconductor pattern to the fourth semiconductor pattern and the sixth semiconductor pattern are electrically connected to a wiring structure, and
the fifth semiconductor pattern is not connected to the wiring structure.”

Claims 2-8 depend from claim 1, and therefore, are allowable for the same reason as claim 1.

Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a semiconductor device comprising:
“fourth and fifth fin type patterns which extend lengthwise in the third direction in the second SRAM region and are spaced apart from the third fin type pattern in the fourth direction, the fourth and fifth fin type patterns being arranged in the third direction;
fifth to eighth gate patterns which intersect the third fin type pattern and are sequentially arranged in the third direction, the fifth gate pattern further intersecting the fourth fin type pattern, and the eighth gate pattern further intersecting the fifth fin type pattern;
a third semiconductor pattern disposed on the third fin type pattern and between the sixth gate pattern and the seventh gate pattern; and
a field insulating film disposed between a short side of the fourth fin type pattern and a short side of the fifth fin type pattern,
wherein an extension line passing through the third semiconductor pattern and extending in the fourth direction passes between the fourth fin type pattern and the fifth fin type pattern”.

Claims 11-15 depend from claim 10, and therefore, are allowable for the same reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826